Name: 2007/502/EC,Euratom: Decision of the Council and of the Commission of 25Ã June 2007 on the signing, on behalf of the European Community and the European Atomic Energy Community, and provisional application of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy;  research and intellectual property;  international affairs
 Date Published: 2007-07-20

 20.7.2007 EN Official Journal of the European Union L 189/24 DECISION OF THE COUNCIL AND OF THE COMMISSION of 25 June 2007 on the signing, on behalf of the European Community and the European Atomic Energy Community, and provisional application of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part (2007/502/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated, on behalf of the Communities, an Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, the other part, which also provides for provisional application of the Agreement as of 1 January 2007. Provisional application would enable Swiss entities to participate in the first calls for proposals under the Seventh Framework Programme. (2) The Agreement was initialled on 27 February 2007. (3) The Agreement should be signed and applied on a provisional basis, pending the completion of the procedures for its formal conclusion, HAVE DECIDED AS FOLLOWS: Article 1 1. The signing of the Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part, together with the Final Act, is hereby approved on behalf of the European Community and the European Atomic Energy Community, subject to the conclusion of the said Agreement. 2. The text of the Agreement is attached to this Decision. Article 2 1. The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and the Final Act on behalf of the European Community, subject to the conclusion of the said Agreement. 2. The President of the Commission is hereby authorised to designate the person(s) empowered to sign the Agreement and the Final Act on behalf of the European Atomic Energy Community, subject to the conclusion of the said Agreement. Article 3 The Agreement on Scientific and Technological Cooperation between the European Community and the European Atomic Energy Community, of the one part, and the Swiss Confederation, of the other part, shall be applied provisionally. Article 4 1. The Commission shall adopt the position of the Communities to be taken in the Switzerland/Communities Research Committee established by Article 10 of the Framework Agreement on Scientific and Technical Cooperation between the European Communities and the Swiss Confederation (1) with regard to decisions pursuant to Article 2(1) of the Agreement on the applicability in Switzerland of the rules for the establishment of the legal structures created under Articles 169 and 171 of the EC Treaty. 2. The Commission shall adopt the position of the Communities to be taken in the Switzerland/Communities Research Committee established by Article 10 of the Framework Agreement on Scientific and Technical Cooperation between the European Communities and the Swiss Confederation with regard to decisions pursuant to Article 6(2) and (3) of the Agreement identifying regions of Switzerland that may be eligible regions benefiting from research actions under the Work Programme Research Potential under the specific Capacities programme. Article 5 The Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 313, 22.11.1985, p. 6. ANNEX A PRINCIPLES ON THE ALLOCATION OF INTELLECTUAL PROPERTY RIGHTS I. Scope For the purposes of this Agreement, intellectual property shall have the meaning defined in Article 2 of the Convention establishing the World Intellectual Property Organisation, signed at Stockholm on 14 July 1967. For the purposes of this Agreement, knowledge means the results, including information, whether or not they can be protected, as well as copyrights or rights pertaining to such information, following applications for, or the issue of, patents, designs, plant varieties, supplementary protection certificates or similar forms of protection. II. Intellectual property rights of the legal entities of the Parties 1. Each Party shall ensure that the intellectual property rights of the legal entities of the other Party participating in the activities undertaken under this Agreement and the rights and obligations resulting from such participation are treated in a manner compatible with the relevant international conventions applicable to the Parties, notably the TRIPS Agreement (Agreement on Trade-Related Aspects of Intellectual Property Rights administered by the World Trade Organisation), the Berne Convention (Paris Act 1971) and the Paris Convention (Stockholm Act 1967). 2. Legal entities established in Switzerland participating in indirect actions under the Seventh EC and Euratom Framework Programmes shall have intellectual property rights and obligations under the conditions set out in Regulation (EC) No 2321/2002 of the European Parliament and of the Council (1) modified by Regulation (EC) No 1906/2006, in Council Regulation (Euratom) No 2322/2002 (2), modified by Council Regulation (Euratom) No 1908/2006 of 18 December 2006 and in the grant agreement and/or contract concluded with the European Community, in accordance with point 1. Where Switzerland participates in indirect actions under the Seventh EC Framework Programme, implemented in accordance with Article 169 and Article 171 of the Treaty establishing the European Community, Switzerland shall have the same intellectual property rights and obligations as the Member States participating therein, as set out in the relevant provisions. 3. Legal entities established in a European Union Member State participating in Swiss research programmes and/or projects shall have the same intellectual property rights and obligations as legal entities established in Switzerland participating in these research programmes or projects, in accordance with point 1. III. Intellectual property rights of the Parties 1. Unless otherwise agreed between the Parties, the following rules shall apply to the knowledge generated by the Parties in the course of the activities undertaken in accordance with Article 2(4) of this Agreement: (a) the Party generating the knowledge shall have ownership thereof. Where their respective shares in the work cannot be determined, the Parties shall co-own the knowledge; (b) the Party holding ownership shall grant the other Party rights of access to the knowledge with a view to the activities referred to in Article 2(4) of this Agreement. No charge shall be made for granting rights of access to the knowledge. 2. Unless otherwise agreed between the Parties, the following rules shall apply to scientific literature from the Parties: (a) where a Party publishes data, information and technical or scientific results arising from the activities undertaken under this Agreement in journals, articles, reports and books, including audiovisual works and software, a worldwide, non-exclusive, irrevocable royalty-free licence to translate, adapt, transmit and publicly distribute the works in question shall be granted to the other Party; (b) all copies of copyrighted data and information to be publicly distributed and prepared under this section shall indicate the names of the author or authors, unless an author expressly declines to be named. Copies shall also bear a clearly visible acknowledgement of the cooperative support of the Parties. 3. Unless otherwise agreed between the Parties, the following rules shall apply to undisclosed information of the Parties: (a) at the time of submission to the other Party of information relating to the activities undertaken under this Agreement, each Party shall identify the information which it wishes to remain undisclosed; (b) for the specific purposes of application of this Agreement, the receiving Party may, on its own responsibility, communicate undisclosed information to bodies or persons under its authority; (c) with the prior written consent of the Party providing undisclosed information, the receiving Party may disseminate such information more widely than otherwise permitted by subparagraph (b). The Parties shall cooperate in developing procedures for requesting and obtaining prior written consent for wider dissemination, and each Party shall grant such approval to the extent permitted by its domestic policies, regulations and laws; (d) non-documentary undisclosed or other confidential information provided in seminars or other meetings of the representatives of the Parties arranged under this Agreement, or information arising from the attachment of staff, use of facilities or indirect actions must remain confidential, where the recipient of such undisclosed or other confidential or privileged information was made aware of the confidential character of the information before it was communicated, in accordance with subparagraph (a); (e) each Party shall ensure that undisclosed information which it acquires in accordance with subparagraphs (a) and (d) shall be controlled as provided for in this Agreement. If one of the Parties becomes aware that it will be, or may be expected to become, unable to meet the non-dissemination provisions of subparagraphs (a) and (d), it shall immediately inform the other Party. The Parties shall thereafter consult to define an appropriate course of action. (1) OJ L 355, 30.12.2002, p. 23. (2) OJ L 355, 30.12.2002, p. 35. ANNEX B FINANCIAL RULES GOVERNING THE CONTRIBUTION OF SWITZERLAND REFERRED TO IN ARTICLE 5 OF THIS AGREEMENT I. Determination of financial participation 1. The Commission shall communicate to Switzerland together with relevant background material as soon as possible and at the latest on 1 September of each year: (a) the amounts in commitment appropriations in the statement of expenditure of the preliminary draft budget of the European Union corresponding to the two Framework Programmes; (b) the estimated amount of the contributions derived from the preliminary draft budget, corresponding to the participation of Switzerland in the two Framework Programmes. Nonetheless, in order to facilitate internal budgetary procedures, the Commission services shall provide corresponding indicative figures at the latest on 31 May of each year. 2. As soon as the general budget has been finally adopted, the Commission shall communicate to Switzerland the above mentioned amounts in the statement of expenditure corresponding to the participation of Switzerland. II. Payment procedures 1. The Commission shall issue, in June and November of each financial year, a call for funds to Switzerland corresponding to its contribution under this Agreement. These calls for funds shall provide respectively for the payment of six twelfths of Switzerland's contribution for each call for funds and not later than 30 days after receipt of the corresponding call for funds. However, in the last year of the two Framework Programmes, the full amount of Switzerland's contribution shall be paid not later than 30 days after the receipt of the call for funds. 2. The contributions of Switzerland shall be expressed and paid in euro. 3. Switzerland shall pay its contribution under this Agreement according to the schedule in paragraph 1. Any delay in payment shall give rise to the payment of interest at a rate equal to the one-month inter-bank offered rate (EURIBOR) as on page 248 of Telerate. This rate shall be increased by 1,5 percentage point for each month of delay. The increased rate shall be applied to the entire period of delay. However, the interest shall be due only if the contribution is paid more than 30 days after the scheduled payment dates mentioned in paragraph 1. 4. Travel costs incurred by Swiss representatives and experts for the purposes of taking part in the work of the research committees and those involved in the implementation of the two Framework Programmes shall be reimbursed by the Commission on the same basis as, and in accordance with, the procedures currently in force for the representatives and experts of the Member States of the Communities. III. Conditions for implementation 1. The financial contribution of Switzerland to the two Framework Programmes in accordance with Article 5 of this Agreement shall normally remain unchanged for the financial year in question. 2. The Commission, at the time of the closure of the accounts relating to each financial year (n), within the framework of the establishment of the revenue and expenditure account, shall proceed to the regularisation of the accounts with respect to the participation of Switzerland, taking into consideration modifications which have taken place, either by transfer, cancellations, carry-overs, or by supplementary and amending budgets during the financial year. This regularisation shall occur at the time of the first payment for the year n + 1. However, the final such regularisation shall occur not later than July of the fourth year following the end of the two Framework Programmes. Payment by Switzerland shall be credited to the European Communities programmes as budget receipts allocated to the appropriate budget heading in the statement of revenue of the general budget of the European Union. IV. Information 1. At the latest on 31 May of each financial year (n + 1), the statement of appropriations for the two Framework Programmes, related to the previous financial year (n), shall be prepared and transmitted to Switzerland for information, according to the format of the Commission's revenue and expenditure account. 2. The Commission shall communicate to Switzerland statistics and all other general financial data relating to the implementation of the two Framework Programmes which is made available to the Member States. ANNEX C FINANCIAL CONTROL OF SWISS PARTICIPANTS IN THE COMMUNITY PROGRAMMES COVERED BY THIS AGREEMENT I. Direct communication The Commission shall communicate directly with the participants in the Seventh EC and Euratom Framework Programmes established in Switzerland and with their subcontractors. They may submit directly to the Commission all relevant information and documentation which they are required to submit on the basis of the instruments referred to in this Agreement and of the grant agreements and/or contracts concluded to implement them. II. Audits 1. In accordance with Council Regulation (EC, Euratom) No 1605/2002 (1), amended by Council Regulation (EC, Euratom) No 1995/2006 (2) and Commission Regulation (EC, Euratom) No 2342/2002 (3) amended by Regulation (EC Euratom) No 1248/2006 (4) of 7 August 2006 and with the other rules referred to in this Agreement, the grant agreements and/or contracts concluded with participants in the programme established in Switzerland may provide for scientific, financial, technological or other audits to be conducted at any time on the premises of the participants and of their subcontractors by Commission agents or by other persons mandated by the Commission. 2. Commission agents and other persons mandated by the Commission shall have appropriate access to sites, works and documents and to all the information required in order to carry out such audits, including in electronic form. This right of access shall be stated explicitly in the grant agreements and/or contracts concluded to implement the instruments referred to in this Agreement. 3. The European Court of Auditors shall have the same rights as the Commission. 4. The audits may be conducted after the Seventh EC and Euratom Framework Programmes or this Agreement expire, on the terms laid down in the grant agreements and/or contracts in question. 5. The Swiss Federal Audit Office shall be informed in advance of the audits conducted on Swiss territory. Such notification shall not be a legal precondition for carrying out such audits. III. On-the-spot checks 1. Within the framework of this Agreement, the Commission (OLAF) shall be authorised to carry out on-the-spot checks and inspections on Swiss territory, in accordance with the terms and conditions laid down in Council Regulation (Euratom, EC) No 2185/96 (5) and Regulation (EC) No 1073/1999 (6) of the European Parliament and the Council. 2. On-the-spot checks and inspections shall be prepared and conducted by the Commission in close collaboration with the Swiss Federal Audit Office or with the other competent Swiss authorities designated by the Swiss Federal Audit Office, which shall be notified in good time of the object, purpose and legal basis of the checks and inspections, so that they can provide all the requisite help. To that end, the officials of the competent Swiss authorities may participate in the on-the-spot checks and inspections. 3. If the Swiss authorities concerned so wish, the on-the-spot checks and inspections may be carried out jointly by the Commission and them. 4. Where the participants in the Seventh EC and Euratom Framework Programmes resist an on-the-spot check or inspection, the Swiss authorities, acting in accordance with national rules, shall give Commission inspectors such assistance as they need to allow them to discharge their duty in carrying out an on-the-spot check or inspection. 5. The Commission shall report as soon as possible to the Swiss Federal Audit Office any fact or suspicion relating to an irregularity which has come to its notice in the course of the on-the-spot check or inspection. In any event the Commission shall be required to inform the abovementioned authority of the result of such checks and inspections. IV. Information and consultation 1. For the purposes of proper implementation of this Annex, the competent Swiss and Community authorities shall regularly exchange information and, at the request of one of the Parties, shall conduct consultations. 2. The competent Swiss authorities shall inform the Commission without delay of any fact or suspicion which has come to their notice relating to an irregularity in connection with the conclusion and implementation of the grant agreements and/or contracts concluded in application of the instruments referred to in this Agreement. V. Confidentiality Information communicated or acquired in any form under this Annex shall be covered by professional secrecy and protected in the same way as similar information is protected by Swiss law and by the corresponding provisions applicable to the Community institutions. Such information may not be communicated to persons other than those within the Community institutions or in the Member States or Switzerland whose functions require them to know it nor may it be used for purposes other than to ensure effective protection of the Parties financial interests. VI. Administrative measures and penalties Without prejudice to application of Swiss criminal law, administrative measures and penalties may be imposed by the Commission in accordance with Regulations (EC, Euratom) No 1605/2002, amended by Regulation (EC, Euratom) No 1995/2006, and (EC, Euratom) No 2342/2002, amended by Regulation (EC, Euratom) No 1248/2006, and with Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (7). VII. Recovery and enforcement Decisions taken by the Commission under the Seventh EC Framework Programme within the scope of this Agreement which impose a pecuniary obligation on persons other than States shall be enforceable in Switzerland. The enforcement order shall be issued, without any further control than verification of the authenticity of the act, by the authorities designated by the Swiss government, which shall inform the Commission thereof. Enforcement shall take place in accordance with the Swiss rules of procedure. The legality of the enforcement decision shall be subject to control by the Court of Justice of the European Communities. Judgments given by the Court of Justice of the European Communities pursuant to an arbitration clause in a contract under the Seventh EC and Euratom Framework Programmes shall be enforceable on the same terms. (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 390, 30.12.2006, p. 1. (3) OJ L 357, 31.12.2002, p. 1. (4) OJ L 227, 19.8.2006, p. 3. (5) OJ L 292, 15.11.1996, p. 2. (6) OJ L 136, 31.5.1999, p. 1. (7) OJ L 312, 23.12.1995, p. 1. Joint Declaration of the contracting Parties on a close dialogue in view of new structures implementing Articles 169 and 171 of the EC Treaty The two Parties declare that, with a view to ensuring the proper implementation of Article 2.1 of this Agreement, the Swiss Confederation will be timely informed as appropriate about preparatory works regarding structures based on Articles 169 and/or 171 of the EC Treaty to be implemented under the Seventh Framework Programmes. Declaration of the Council on Swiss attendance of Committees The Council agrees that Switzerland's representatives may, insofar as the items concern them, attend meetings as observers of:  all Committees set up under the Seventh EC and Euratom Framework programmes including the Scientific and Technical Research Committee (CREST),  the Board of Governors of the Joint Research Centre. Switzerland's representatives shall not be present when these committees vote. Declaration of the Communities on treatment of EU researchers in Switzerland under this Agreement The Communities expect that Switzerland to the extent that it applies a maximum threshold to the number of residence permits available for nationals of any of the Member States of the European Union, the residence permits issued for participating researchers shall not count for the calculation of this maximum threshold. The Communities further expect that researchers participating in projects, and employed by the Joint Research Centres of the Communities, may equally benefit from Article 12(3) of the Cooperation agreement between the Euratom and the Swiss Confederation in the field of controlled thermonuclear fusion and plasma physics (OJ L 242/1, 4.9.1978). Declaration of the Government of Switzerland The Government of Switzerland considers that the declaration of the Communities on treatment of EU researchers in Switzerland under this agreement shall be without prejudice to the rights and obligations of the Contracting Parties under the Agreement and under the Swiss legal order.